DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (PGPUB 20160176131 of record) in view of Saylor (WO2015179538 of record).
Regarding claim 7, Ihara discloses a method for manufacturing a molded plastic spectacle lens, the method comprising: 
liquid-tightly combining a mold having a concave spherical surface (Fig. 13 [0083] spherical mold surfaces), and a mold having a convex spherical surface through a ring-shaped gasket (Fig. 13 [0083] and 46 where a gasket may be used per [0136]) such that the concave spherical surface and the convex spherical surface are opposed to each other (Fig. 13), so as to define a cavity between the opposed concave and convex spherical surfaces (Fig. 13); 
preforming and inserting a polarizing element into the cavity ([0056] and note that the polarizing element is preformed according to Figs. 11 and 12 before being placed into the mold as shown in Fig. 13); and 
introducing a resin material for lens molding into the cavity to form the plastic lens by molding ([0056]), such that the plastic lens has a laminated structure comprising a front plastic layer and a back plastic layer that sandwich the polarizing film from a front side and a back side of the polarizing film, respectively (See Fig. 1 and/or 13), 
wherein a front surface of the front plastic layer has a radius of curvature equal to a radius of curvature of the preformed polarizing film ([0108] where the polarizing film may have a radius greater, smaller or the same as the upper portion of the mold that defines the front surface of the lens).
While Ihara shows in Fig. 1 the front and back surfaces of the lens have a different radius, it is not explicitly stated in the specification that the concave spherical surface and the convex spherical surface have radii of curvature different from each other such that the molded plastic spectacle lens has a spherical power S in a range of -1.0D < S < -0.1D.
However, Saylor teaches a similar polarizing lens comprising a front and rear resin material sandwiching a polarizing film (Fig. 1b 204-208) wherein the concave spherical surface and the convex spherical surface have radii of curvature different from each other ([0078] where the inner and outer surfaces may have the same or different shapes and that one surface may be choses to minimize power, prism and astigmatism of the lens) such that the molded plastic spectacle lens has a spherical power S in 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Ihara and Saylor such that the front and rear surfaces had a different radius motivated by improving astigmatism correction ([0078]).

Regarding claim 9, modified discloses wherein the resin material for lens molding comprises one or more resins for cast molding selected from the group consisting of diethylene glycol bis(allyl carbonate) resin, a polyurethane resin, a thiourethane resin, and an acrylic resin ([0056] of Ihara where the materials may be acrylic resins, polyurethane resins and thiourethane resins).

Regarding claim 11, modified discloses wherein the resin material for lens molding comprises one or more resins for injection molding selected from the group consisting of a polyamide resin, a polycarbonate resin and an acrylic resin ([0056] where the resin may be acrylic or polycarbonate as well as a variety of other types).

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant’s remarks on page 4-6 allege that the cited prior fails to disclose 

“…a method which includes preforming and inserting a polarizing element into the cavity, and introducing a resin material for lens molding into the cavity to form the plastic lens by molding, 
such that the plastic lens has a laminated structure comprising a front plastic layer and a back plastic layer that sandwich the polarizing film from a front side and a back side of the polarizing film, respectively, and in which afront surface of the front plastic layer has a radius of curvature equal to a radius of curvature of the preformed polarizing film, and the concave spherical surface and the convex 

Counsel's assertion that fails to disclose the claim in its entirety is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  
Applicant italicized at the bottom of page 4 the following: 
“Claim 7 also requires that a front surface of the front plastic layer has a radius of curvature equal to a radius of curvature of the preformed polarizing film…”
The office assumes that the italicized portion is meant to especially emphasize what the applicant believes is lacking in the cited prior art. In this case the office respectfully disagrees. Ihara describes in [0108] how the center of the polarizing film height is greater than the concave portion depth, less than the concave portion depth and the same as the concave portion depth of the upper mold. The first two configurations are described as “radius of [the] polarizing film is smaller than that of [the] upper mold” and “radius of [the] polarizing film is greater than that of [the] upper mold”. While the third variation (height being the same), is not explicitly stated as resulting in a radius of the polarizer and upper mold being the same, it is the only logical conclusion one can derive given the other examples and the disclosure in general. Since the upper mold defines the radius of the front surface of the plastic layer (Fig. 13), the third example results in an identical radius between the front surface and the polarizing film. 
Applicant’s first paragraph on page 5 states that the front plastic layer has a uniform thickness. This feature is not claimed. However, Ihara discloses a front plastic layer having a uniform thickness according to [0108]. Two boundary surfaces having the same radius (the upper mold and polarizing film) would result in a surface having a uniform thickness.
define what this phrase is meant to describe about the polarizing film or lens in general. The language is broad and general enough that any polarizing film that functions for its intended purpose could be described by it.
Applicant’s third paragraph on page 5 states that the spherical power limitation of claim 1 is “particularly unique” and stating “its ability to sufficiently assist “in the focus adjustment function while a person is feeling eye strain, e.g. in an environment where illuminance is reduced”.  The office respectfully disagrees. It is well known that a reduction in environmental lighting results in an increase of myopia in the eye (Please see the NPL attached to the final rejection, which includes myopic increases within the range applicant discusses on page 80). Further, the use of a corrective lens within this range would obviously result in improved eye comfort. Applicant states that such a lens does not correct myopia. The office respectfully disagrees. Introducing a lens having a power of -1.0D to an individual having induced myopia in the range described by the cited NPL would result in some correction to their myopic vision. 
Applicant’s fourth paragraph describes the benefits of their “single step” manufacturing method and notes that it eliminates the need for “accurate polishing”. The lenses of Ihara and Saylor can be finished or semi-finished lenses ([0054] of Ihara and [0083] of Saylor). Semi-finished lenses do not require accurate polishing until they are cut and formed into finished lenses. Further, it isn’t clear how applicant’s method is “single step”. Applicant’s method requires the claimed steps of preforming the polarizing film, placing the polarizing film in the mold and then introducing resin to the mold. Further, the lens must be cured, removed from the mold and then roughly polished. Clarification on how applicant’s method is “single step” as compared to the prior art may help differentiate applicant’s invention.
The office would be open to an interview to discuss this rejection and/or the claims in general in the interest of expediting prosecution of this case.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872